           Case 1:20-cv-07982-VSB Document 12 Filed 12/29/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                     12/29/2020
MELISSA MINISCI,                                          :
                                                          :
                                         Plaintiff,       :
                                                          :       20-CV-7982 (VSB)
                           -against-                      :
                                                          :            ORDER
MAGNA HOSPITALITY GROUP, et al.,                          :
                                                          :
                                         Defendants. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        On September 25, 2020, Plaintiff filed this action against Defendants Bridge Hotel

Group, Element By Westin Times Square d/b/a Element New York Times Square West, Mark

Kulekci, and Magna Hospitality Group. (Doc. 1.) Plaintiff obtained a summons on September

30, 2020. (Doc. 7.) To date, Plaintiff has not filed an affidavit of service on Element By Westin

Times Square. Accordingly, it is hereby:

        ORDERED that, no later than January 5, 2021, Plaintiff shall submit a letter of no more

than three (3) pages, supported by legal authority, demonstrating good cause as to why Element

By Westin Times Square should not be dismissed from this action pursuant to Federal Rule of

Civil Procedure 4(m). “Good cause is generally found only in exceptional circumstances where

the plaintiff’s failure to serve process in a timely manner was the result of circumstances beyond

its control.” E. Refractories Co. v. Forty Eight Insulations, Inc., 187 F.R.D. 503, 505 (S.D.N.Y.

1999) (internal quotation marks omitted). “District courts consider the diligence of plaintiff’s

efforts to effect proper service and any prejudice suffered by the defendant as a consequence of

the delay.” Id. (internal quotation marks omitted). “An attorney’s inadvertence, neglect, mistake

or misplaced reliance does not constitute good cause.” Howard v. Klynveld Peat Marwick
         Case 1:20-cv-07982-VSB Document 12 Filed 12/29/20 Page 2 of 2


Goerdeler, 977 F.Supp. 654, 658 (S.D.N.Y.1997) (citing McGregor v. United States, 933 F.2d

156, 160 (2d Cir.1991), aff’d, 173 F.3d 844 (2d Cir.1999)). Plaintiff is warned that failure to

submit a letter and to demonstrate good cause for failure to serve Defendant Element By Westin

Times Square within ninety days after the complaint was filed will result in dismissal of Element

By Westin Times Square from this action.

SO ORDERED.

Dated:     December 29, 2020
           New York, New York                      ________________________________
                                                   VERNON S. BRODERICK
                                                   United States District Judge
